Title: From Thomas Jefferson to United States Congress, 25 March 1808
From: Jefferson, Thomas
To: United States Congress


                  
                     To the Senate and House of Representatives  
                        
                        of the United States. 
                     Mar. 25. 1808
                  
                  In proceeding to carry into execution the act for fortifying our ports and harbours, it is found that the sites most advantageous for their defence, and sometimes the only sites competent to that defence are, in some cases the property of minors incapable of giving a valid consent to their alienation, in others belong to persons who may refuse altogether to alienate, or demand a compensation far beyond the liberal justice allowable in such cases. from these causes the defence of our sea-board so necessary to be pressed during the present season, will in various parts be defeated, unless a remedy can be applied. with a view to this, I submit the case to the consideration of Congress, who estimating it’s importance, and reviewing the powers vested in them by the Constitution, combined with the amendment providing that private property shall not be taken for public use, without just compensation, will decide on the course most proper to be pursued.
                  I am aware that as the consent of the legislature of the state to the purchase of the site may not, in some instances, have been previously obtained, exclusive legislation cannot be exercised therein by Congress, until that consent is given. but in the meantime it will be held under the same laws which protect the property of individuals and other property of the United States in the same state: and the legislatures, at their next meetings, will have opportunities of doing what will be so evidently called for by the particular interest of their own state.
                  
                     Th: Jefferson 
                     
                     
                  
               